DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. 
It is noted that previous Double Patenting rejections are still maintained as the Applicant haven’t overcome these rejections.  
The Applicant argues that Bellofatto does not disclose any MVN that is operated by a MVNO and is enabled to connect to a first MHON operated by a first MHO and a second MHON operated by a second MHO.  The Examiner respectfully disagrees.  
The Examiner notes that a MHON 140 operated by MHO 110, and a MVNO 120 as illustrated in Figure 1 of Bellofatto reads on a first mobile network operated by a first mobile network operator, and a mobile virtual network of claim language.  Furthermore, paragraph 0022 of Bellofatto discloses that in some events, the MHO 110 pays to the MVNO 120 for each event which arrives at the MVNO 120 clients 150 that crosses the MHO 110 network, but begins at a different MHO carrier’s network.  In other words, Bellofatto also discloses a second mobile network operated by a second mobile network operator.  Also, one of ordinary skilled in the art would have conceptualized that the MVNO 120 would have contracts and/or connect with operators other than the MHO 110 in order to provide services to MVNO clients 150 in different geographical areas.  Hence, it should be clear to the Applicant that Bellofatto discloses the mobile virtual network (i.e., MVNO 120 as shown in Fig. 1) enabled to communicatively connect to a first mobile network operated by a first mobile network operator (i.e., MHON 140 operated by MHO 110) and a second mobile network operated by a second mobile network operator (i.e., different MHO carrier’s network as described in paragraph 0022).
Therefore, previous rejections were proper; and they are maintained. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,560,582. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1 and 3, claim 1 of U.S. Patent No. 10,560,582 recites a charging management apparatus connected to a mobile virtual network operated by a mobile virtual network operator, the mobile virtual network enabled to communicatively connect to a first mobile network operated by a first mobile network operator and a second mobile network operated by a second mobile network operator, the charging management apparatus comprising (col. 17, line 66 – col. 18, line 4): 
a memory storing instructions (col. 18, line 5); and 
a processor configured to execute the instructions (col. 18, line 6) to: 
identify a user of a terminal connected to the mobile virtual network via the first mobile network or the second mobile network operated (col. 18, line 7-11); 
manage a first charging fee of the user of the terminal for usage of the first mobile network and a second charging fee of the user of the terminal for usage of the second mobile network (col. 18, lines 12-16); and 
add the first charging fee and the second charging fee to a third charging fee of the user of the terminal for usage of a service provided by the mobile virtual network operator (col. 18, lines 17-22). 

Regarding claims 2 and 4, claim 16 of U.S. Patent No. 10,560,582 recites wherein the service is provided by the mobile virtual network operator, via a data center operated by the mobile virtual network operator (col. 19, lines 51-57).


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10,863,037. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claims 1 and 3, claim 1 of U.S. Patent No. 10,863,037 recites a charging management apparatus connected to a mobile virtual network operated by a mobile virtual network operator, the mobile virtual network enabled to communicatively connect to a first mobile network operated by a first mobile network operator and a second mobile network operated by a second mobile network operator, the charging management apparatus comprising (col. 17, line 55): 
a memory storing instructions (col. 17, line 56); and 
a processor configured to execute the instructions (col. 17, line 57) to: 
identify a user of a terminal connected to the mobile virtual network via a first mobile network or a second mobile network (col. 17, lines 58-60); 
manage a first charging fee of the user of the terminal for usage of the first mobile network and a second charging fee of the user of the terminal for usage of the second mobile network (col. 17, lines 61-64); and 
add the first charging fee and the second charging fee to a third charging fee of the user of the terminal for usage of a service provided by the mobile virtual network operator (col. 17, line 65 – col. 18, line 2). 

Regarding claims 2 and 4, claim 2 of U.S. Patent No. 10,863,037 recites wherein the service is provided by the mobile virtual network operator, via a data center operated by the mobile virtual network operator (col. 18, lines 3-7).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellofatto et al. (hereinafter “Bellofatto”, US 2012/0028601 as cited in IDS dated November 16, 2020).
Regarding claims 1 and 3, Bellofatto discloses a charging management apparatus (i.e., Mobile Host Operator (MHO) 110 as shown in Fig. 1) connected to a mobile virtual network operated by a mobile virtual network operator (i.e., Mobile Virtual Network Operator (MVNO) 120), the mobile virtual network enabled to communicatively connect to a first mobile network operated by a first mobile network operator (i.e., MVNO 120 is connected to Mobile Host Operator Network (MHON) 140) and a second mobile network operated by a second mobile network operator (i.e., MVNO clients 150 cross MH0 110 network but begins at a different MHO carrier’s network as described in paragraph 0022 ), the charging management apparatus comprising: 
a memory storing instructions (i.e., memory as described in paragraph 0051, and as shown in Figs. 3 & 5); and 
a processor configured to execute the instructions (i.e., a processor as described in paragraphs 0037-0038, and as shown in Figs. 3 & 5) to: 
identify a user of a terminal (i.e., MVNO client 150) connected to the mobile virtual network (i.e., MVNO 120) via a first mobile network (i.e., MHON 140) or a second mobile network (i.e., MVNO 120 determines usage data for each MVNO client 150 using MHON 140 as described in paragraph 0026); 
manage a first charging fee of the user of the terminal for usage of the first mobile network and a second charging fee of the user of the terminal for usage of the second mobile network (i.e., MVNO 120 determines usage including the MVNO client’s 150 usage of the MVNO’s 120 services and usage of the MHON 140 as described in paragraph 0026); and 
add the first charging fee and the second charging fee to a third charging fee of the user of the terminal for usage of a service provided by the mobile virtual network operator (i.e., MVNO 120 determines usage including the MVNO client’s 150 usage of the MVNO’s 120 services and usage of the MHON 140 as described in paragraphs 0022-0028). 

Regarding claims 2 and 4, Bellofatto discloses all limitations recited within claims as described above.  Bellofatto also discloses wherein the service is provided by the mobile virtual network operator, via a data center operated by the mobile virtual network operator (see Figs. 1 & 3, and its descriptions).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644